DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                JEAN JUSME and JUDITH BONHEUR,
                          Appellants,

                                    v.

                              SIMONE DENEZ,
                                 Appellee.

                              No. 4D21-1558

                          [January 13, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 18-29052
CACE (14).

  Alan Silverstein, Palm Beach Gardens, for appellants.

  Ralph Stanley Francois, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.